DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 and 7 are objected to because of the following informalities:  
Claim 2 Ln 2, please amend to --[[the]] a control device--.
Claim 3 Ln 6, please amend to --[[an]] the anti-vibration operation--.
Claim 3 Ln 7, please amend to --the stop position not allowing the accumulator and the hydraulic actuator [[not]] to be communicated--.
Claim 3 Ln 9, please amend to --[[the]] a control device--.
Claim 4 Ln 4, please amend to --[[the]] a first fluid chamber--.
Claim 4 Ln 5, please amend to --[[the]] a second fluid chamber--.
Claim 7 Ln 4, please amend to --[[the]] a control device--.
Claim 7 Ln 4-5, please amend to --to [[the]] a first position or to [[the]] a second position--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 6 cites the limitation "a control valve to stop the anti-vibration operation performed by the anti-vibration switching valve when the float switching valve performs the floating operation”.  It is unclear how the control valve stops the anti-vibration operation.  A review of the specification leads to, instead, the control device (42) stopping anti-vibration operation.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- a control [[valve]] device to stop the--.
Claim 2 Ln 6-8 cites the limitation "the control device is configured to stop the anti-vibration operation performed in accordance with the second command when obtaining the first command while the anti-vibration switching valve is performed in accordance with the second command”.  This portion of the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --when the control device receives the second command, the control device initiates the anti-vibration operation; when the control device receives the first command while the second command is already being received, the control device stops the anti-vibration operation--.
Claim 2 Ln 8 cites the limitation "the anti-vibration switching valve is performed”.  It is unclear how/what the anti-vibration switching valve is ‘performing’.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- the anti-vibration operation is performed--.
Claim 3 is rejected for its dependence upon claim 1.
Claim 4 Ln 2 cites the limitation "a control valve”.  It is unclear if this control valve is the same as or different from the control valve of claim 1 line 6.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[a]] the control valve--.

Claim 8 Ln 7-10 cites the limitation "a second pressure-receiving portion arranged on the other side of the spool in the longitudinal direction, and wherein the pilot fluid is applied to … the second pressure-receiving portion”.  It is unclear how the float switching valve or the anti-vibration switching valve include a second pressure-receiving portion as the valves are only depicted as having only a single control port in Fig. 3.  The only valve depicted that have two control ports, and therefore a second pressure-receiving portion, are valves having at least three positions, such as valve (20).  Therefore the scope of the claim is indeterminate.  For examination, line 2 was interpreted as -- the  control valve 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABERG L et al. WO 2015152775 A1, hereinafter Aberg, as far as is determinate, as disclosed above.  Vigholm; Bo et al. US 20170211597 A1 is used throughout as an English language equivalent.
Regarding claim 1, Aberg discloses (Fig. 3) a hydraulic system (300) for a working machine (101), comprising: 
a hydraulic actuator1(05); 
a float switching valve (218/304) to perform a floating operation of the hydraulic actuator; 
an anti-vibration switching valve (220/302) to perform an anti-vibration operation of the hydraulic actuator; and 
a control device (214) to stop the anti-vibration operation performed by the anti-vibration switching valve when the float switching valve performs the floating operation ([0077-0079] discloses an anti-vibration operation (“second operating mode”) with valve (218) are closed and valves (302) are open whereby vibration from a ‘bump’ or a ‘hole’ is opposed by a connection to an accumulator (216); [0083] discloses a floating 
Regarding claim 3, Aberg discloses (Fig. 3) an accumulator (216), wherein the anti-vibration switching valve (220/302) is configured to be switched between an anti-vibration position (the depicted ‘open’ position) and a stop position (the depicted ‘closed’ position), the anti-vibration position allowing the accumulator and the hydraulic actuator to be communicated with each other and thereby allowing an anti-vibration operation, the stop position allowing the accumulator and the hydraulic actuator not to be communicated with each other and thereby stopping the anti-vibration operation, wherein the control device is configured to switch the anti-vibration switching valve to the stop position while the float switching valve performs the floating operation ([0077-0079] discloses an anti-vibration operation (“second operating mode”) with valve (218) are closed and valves (302) are open whereby vibration from a ‘bump’ or a ‘hole’ is opposed by a connection to an accumulator (216); [0083] discloses a floating operation (“float triode”) with valves (218/304) are open; each mode is disclosed to operate individually or only once at a time, therefore fundamentally when the float operation is operated, the anti-vibration operation is stopped). 
Regarding claim 4, Aberg discloses (Fig. 3) a control valve (204) to control the operation fluid that is to be supplied to the hydraulic actuator [0065]; a first supplying tube (depicted tube connecting (204-206)) connecting the control valve to the first fluid chamber (206); a second supplying tube (depicted tube connecting (204-208)) connecting the control valve to the second fluid chamber (208); an outputting fluid tube . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg.
Regarding claim 5, Aberg discloses (Fig. 3) a hydraulic system (300) for a working machine (101), comprising: a hydraulic actuator (105); a float switching valve (218/304) to perform a floating operation of the hydraulic actuator ([0083] discloses a floating operation (“float triode”) with valves (218/304) are open); an anti-vibration switching valve (220/302) to perform an anti-vibration operation of the hydraulic actuator ([0077-0079] discloses an anti-vibration operation (“second operating mode”) with valve (218) are closed and valves (302) are open whereby vibration from a ‘bump’ or a ‘hole’ 
Aberg fails to explicitly state that the float switching valve or the anti-vibration switching valve includes: a solenoid valve to which the operation fluid serving as a pilot fluid is supplied; a pressure-receiving portion to receive a pressure of the pilot fluid supplied to the solenoid valve; an inner fluid tube to connect the solenoid valve to the pressure-receiving portion; and an outputting fluid tube to output the operation fluid of the inner fluid tube.
Instead, Aberg discloses the float switching valve (218/304) or the anti-vibration switching valve (220/302) as generic solenoid valves to control the positions of the float switching valve or the anti-vibration switching valve.
Aberg further discloses a control valve (204) operated via a solenoid controlled pilot system includes: 
a solenoid valve (222) to which the operation fluid serving as a pilot fluid is supplied (supplied as depicted by the tube on the left); 
a pressure-receiving portion (the port depicted on the right side of the valve (204)) to receive a pressure of the pilot fluid supplied to the solenoid valve; 
an inner fluid tube (the depicted tube connecting the valve (222) to valve (204)) to connect the solenoid valve to the pressure-receiving portion; and 
an outputting fluid tube (the depicted tube connecting the valve (222) to tank (210)) to output the operation fluid of the inner fluid tube. 
Aberg further discloses the solenoid controlled pilot system is controlled via the control system to further control the position of the control valve [0067].
Because both the generic solenoid controlled valves and the solenoid controlled 
To further clarify the modification, the valves (218, 220, 302, 304) are controlled via a solenoid operated pilot valve (222), in the same way that valve (204) is controlled.

Regarding claim 6, Aberg discloses (Fig. 3) a hydraulic system (300) for a working machine (101), comprising: a hydraulic actuator (105); a float switching valve (218/304) to perform a floating operation of the hydraulic actuator ([0083] discloses a floating operation (“float triode”) with valves (218/304) are open); an anti-vibration switching valve (220/302) to perform an anti-vibration operation of the hydraulic actuator ([0077-0079] discloses an anti-vibration operation (“second operating mode”) with valve (218) are closed and valves (302) are open whereby vibration from a ‘bump’ or a ‘hole’ is opposed by a connection to an accumulator (216)).
Aberg fails to explicitly state that the float switching valve or the anti-vibration switching valve includes: a solenoid valve to which the operation fluid serving as a pilot fluid is supplied; a pressure-receiving portion to receive a pressure of the pilot fluid supplied to the solenoid valve; and a spool including an outputting portion to connect the pressure-receiving portion to an outputting port of the switching valve. 
Instead, Aberg discloses the float switching valve (218/304) or the anti-vibration switching valve (220/302) as generic solenoid valves to control the positions of the float 
Aberg further discloses a control valve (204) operated via a solenoid controlled pilot system includes: 
a solenoid valve (222) to which the operation fluid serving as a pilot fluid is supplied (supplied as depicted by the tube on the left); 
a pressure-receiving portion (the port depicted on the right side of the valve (204)) to receive a pressure of the pilot fluid supplied to the solenoid valve; and 
a spool (depicted as a spool type valve) including an outputting portion to connect the pressure-receiving portion to an outputting port of the valve (the depicted tube connecting the valve (222) to tank (210)). 
Aberg further discloses the solenoid controlled pilot system is controlled via the control system to further control the position of the control valve [0067].
Because both the generic solenoid controlled valves and the solenoid controlled pilot system teach controlling valve positions with solenoid control, it would have been obvious to one skilled in the art to substitute the solenoid controlled pilot system for the generic solenoid valve to achieve the predictable result of operating/controlling the positions of the float switching valve or the anti-vibration switching valve.
To further clarify the modification, the valves (218, 220, 302, 304) are controlled via a solenoid operated pilot valve (222), in the same way that valve (204) is controlled.

Regarding claim 8, Aberg discloses (Fig. 3) the control valve includes a spool (both are depicted as spool valves), and wherein the pressure-receiving portion includes: a first pressure-receiving portion (depicted port on (204) right side connected . 

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Aberg discloses (Fig. 3) means of issuing a first/second command to switch between the floating operation and the anti-vibration operation [0080].
However, Aberg fails to explicitly state that the control device is configured to stop the anti-vibration operation performed in accordance with the second command when obtaining the first command while the anti-vibration switching valve is performed in accordance with the second command. 
Further modification of the device to be operated under the claimed method would require improper hindsight bias.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Regarding claim 7, Aberg discloses (Fig. 3) means of issuing a first/second command to switch between the floating operation and the anti-vibration operation [0080].
However, Aberg fails to explicitly state that the control device is configured to switch the switching valve to the first position or to the second position in accordance with the first command and the second command and not to switch, in warming up of the operation fluid, the switching valve regardless of the first command and the second command. 
Further modification of the device to be operated under the claimed method would require improper hindsight bias.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/F Daniel Lopez/Primary Examiner, Art Unit 3745